Citation Nr: 0215214	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-01 235	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service-connection for a stomach 
disability, to include peptic ulcer disease. 

2.  Whether new and material evidence has been presented to 
reopen the claim of service-connection for a left hand 
disability, to include postoperative residuals of a lipoma 
manifested by ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1979 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia.  In December 2000 the RO determined that new and 
material evidence to reopen the claim of service-connection 
for a stomach disorder had not been submitted and in October 
2001 the RO determined that new and material evidence to 
reopen the claim of service-connection for tingling of the 
fourth and fifth digits of the left hand had not been 
submitted.  


FINDINGS OF FACT

1.  In a May 1990 rating decision the RO denied service-
connection for stomach disorder and pain.  The veteran was 
notified of this decision in June 1990.  

2.  The veteran did not submit a notice of disagreement thus 
the May 1990 RO decision became final.

3.  In an August 1998 rating decision the RO determined that 
new and material evidence to reopen the claim of service-
connection for a stomach disorder had not been submitted and 
denied the veteran's claim of service-connection for tingling 
of the fourth and fifth fingers of the left hand.  The 
veteran was notified of this decision in August 1998.  

4.  The veteran did not submit a notice of disagreement thus 
the August 1998 RO decision became final.

5.  The evidence added to the record since the August 1998 RO 
decision bears directly and substantially upon the specific 
matters under consideration, is neither cumulative or 
redundant, and by itself or with evidence previously 
assembled is so significant it must be considered in order to 
decide fairly the merits of the stomach disability and left 
hand disability claims.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied entitlement to 
service-connection for a stomach disability is new and 
material, so that the claim is reopened.  38 U.S.C.A. §§ 
5103A(f), 5108, 7105(b)(1), 7150(c) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.302(a), 20.1103 (2002).  

2.  The evidence received since the RO denied entitlement to 
service-connection for a left hand disability is new and 
material, so that the claim is reopened.  38 U.S.C.A. §§ 
5103A(f), 5108, 7105(b)(1), 7150(c) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.302(a), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.  38 U.S.C.A. § 7105(b)(1) (West Supp. 
2002); 38 C.F.R. § 20.302(a) (2002).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as may be 
otherwise provided by regulation.  38 U.S.C.A. § 7105 (c) 
(West 1991); 38 C.F.R. § 20.1103 (2002).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured. 38 U.S.C.A. § 5103A(f) (West Supp. 2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a)(2002).  However, the revised regulation applies to 
any claim to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (August 29, 2001).  The effective 
date rule established by 38 U.S.C.A. § 5110(g) (West 1991) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  As 
the veteran's request to reopen his claim of service-
connection for a stomach disability was received on January 
13, 2000, prior to August 29, 2001, the revised regulation is 
not applicable and the Board may not consider the revised 
regulation.  With regard to the veteran's left hand 
disability, the request to reopen was received on February 
13, 2001, prior to August 29, 2001, the revised regulation is 
not applicable and the Board may not consider the revised 
regulation.  

In light of the Board's favorable decision herein, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim, the Board concludes 
that the VA has complied with the VCAA as it may relate to 
reopening of the veteran's claim.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The evidence, which was in the file at the time that this 
case was considered by the RO in August 1998, included the 
veteran's service medical records, VA outpatient treatment 
records, dated October 1989 to March 1990, and a December 
1989 VA examination report.  The evidence submitted since the 
August 1998 denial includes VA outpatient treatment records, 
dated October 1989 to August 2001, a September 1998 VA 
examination report, a January 1999 lay statement and an April 
2002 Videoconference Hearing transcript.  

At the April 2002 Videoconference Hearing the veteran 
testified that he had stomach pain and left hand pain during 
and after service.  He stated that although he did not seek 
treatment for his stomach pain between 1987, his separation 
from service, and 1989 he still had stomach pain.  The 
veteran indicated he first sought treatment for his left hand 
in 1998.  He testified that he did not seek treatments for 
his complaints during that time because he moved around a lot 
looking for work.  The veteran's April 2002 Videoconference 
Hearing testimony provides continuity of symptomatology after 
discharge, which is required to support his claim.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, and was not considered by the RO 
when it issued its August 1998 rating decision.  Moreover, it 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claims are thus reopened.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service-connection for 
a stomach disability, to include peptic ulcer disease is 
granted.  To this extent only, the appeal is granted.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service-connection for 
a left hand disability, to include postoperative residuals of 
a lipoma manifested by ulnar neuropathy is granted.  To this 
extent only, the appeal is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

